Citation Nr: 0937286	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at law


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. R.H.



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967, 
from May 1967 to April 1973, and from March 1974 to May 1984.  
He died in April 2003.  The appellant is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2006, the appellant and R.H. testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In November 2006, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
obtain additional evidence, including a VA medical opinion.  
Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In April 2008, the Board issued a decision in which it 
adjudicated the issue currently on appeal.  The appellant 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court).  In May 2009, the Court granted a Joint 
Motion of the appellant and the Secretary of Veterans Affairs 
(the Parties) vacating that decision and remanding the issue 
to the Board for compliance with the instructions in the 
Joint Motion.  

FINDINGS OF FACT

1.  The Veteran died in April 2003.  The certificate of death 
lists the immediate cause of death as metastatic liposarcoma.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

3.  Metastatic liposarcoma did not have onset during active 
service, did not manifest within one year of separation from 
active service, and is not otherwise related to the Veteran's 
active service.  

4. A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1310, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service- 
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a), (b) and (d).  

Certain chronic diseases, including malignant tumors, may be 
presumed to have incurred in service, although not otherwise 
established as such, if manifested to a degree of 10 percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West Supp. 2007); 38 
C.F.R. § 3.307(a)(3) (2007); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a).

In this case, the Veteran's certificate of death shows that 
he died in April 2003 as a result of metastatic liposarcoma, 
with an approximate interval between onset and death of 8 
years.  No underlying cause of death or other significant 
conditions contributing to death are listed on the death 
certificate.  

At the outset, the Board notes that the certificate of 
death's annotation of an 8 year interval between onset of the 
Veteran's metastatic liposarcoma and his death is evidence 
against the appellant's claim as this annotation places the 
onset of the disease that cause his death over a decade after 
he was separated from active service. 

At the time of the Veteran's death service connection was not 
in effect for any disability.  

There are several reports of treatment of the Veteran, 
statements regarding the onset of a tumor of his right thigh, 
and two medical opinions directly addressing the etiology of 
the cancer that caused his death.  The Court has explained 
that medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the Court has held that VA 
can not reject a medical opinion simply because it is based 
on a history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g.,Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  
Generally, a medical opinion based on incorrect factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court 
stated as follows:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

The Court has provided guidance as to the weighing of medical 
opinion evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Those factors are (1) whether the opinion 
was based on sufficient facts or data, (2) whether the 
opinion was the product of reliable principles and methods, 
and (3) whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
Id. at 302.

The earliest evidence of record of the Veteran's liposarcoma 
is a report from "L.M.", M.D. of a December 1995 biopsy 
conducted at the USC University Hospital.  The biopsy was 
from what the report describes as an enormous mass of the 
Veteran's right thigh.  Soft tissue sarcoma is listed as the 
postoperative diagnosis.  

The Board will now turn to a discussion of the 1995 and 
subsequent treatment records.  In December 1995 treatment 
notes Dr. L.M. recorded a medical history which included the 
following:  

The patient's history dates back to 1974 
when he noted a small soft tissue mass 
involving the medial aspect of the right 
distal thigh.  At the time, the patient 
was in the Navy and he was participating 
in vigorous sporting activities including 
softball and karate and received multiple 
blunt trauma to the area.  The patient 
however had no history of penetration 
trauma to the leg.  The lesion did not 
grow in size significantly until 
approximately two or three years ago when 
the mass grew in size and became very 
firm.  

In a section labeled PHYSICAL EXAMINATION Dr. L.M. noted that 
the Veteran had several shoddy lymph nodes in the right 
inguinal area.  

A January 1996 letter, from "R.M.", M.D. to Dr. L.M., 
includes a Veteran provided medical history as follows:  

The patient relates that he first noticed 
a small nodule in about 1974.  The 
patient did not think much of it because 
the lesion did not interfere with any of 
his activities which included outdoor 
activities, such as hiking and biking, as 
well as sporting activities.  He 
remembers having blunt trauma to the 
area, in the course of his sports but 
never any localized pain.  He did not 
note any change until the last 2 - 3 
years, when it has slowly become larger.  

In a February 1996 discharge summary from Community Memorial 
Hospital, Dr. R.M. characterized the mass as a "slowly 
growing mass over several years but recently biopsied and 
found to be a high grade liposarcoma."  In that hospital 
summary the location of the mass is described as follows:  
"He had a large hard mass measuring about 16 x 20 x 18 cm in 
the medial compartment of the adductor muscle just above the 
knee in the right thigh."  

The Board on a factual basis that these references to a 
nodule or mass of the Veteran's thigh in 1974 necessarily 
derive from a history provided by the Veteran as there is no 
evidence from 1974, or any time near 1974, that documents the 
presence of a mass of his right thigh.  

For the reasons that follow, the Board finds this history 
provided by the Veteran, in 1995 and thereafter, to be 
inaccurate.   

June 10, 1974 service treatment records document the 
Veteran's complaint of a one day trauma to his left knee and 
of that "knee giving way while climbing pole".  His left 
knee was swollen.  In January 1975, the Veteran complained of 
a lump of the left lower leg following being stuck with a 
cactus thorn two weeks earlier.  A November 1975 entry 
documents that the Veteran sought treatment for symptoms 
involving his sinuses.  None of these records mention the 
Veteran's right leg or the right lower part of his body.  

The first reference in the service treatment records to the 
right lower part of the Veteran's body is from December 1976 
when the Veteran reported a lump in the right side of his 
groin of four days duration.  Objective findings were that 
the Veteran had a small pimple like mass on the right side of 
his groin that was coming to a head.  It was weeping and 
sore.  The impression was an infected hair follicle.  

A June 1977 operative report explains that the Veteran had an 
internal and external nasal deformity from at least one prior 
broken nose, and had trauma to his nose in September 1976.  
In June 1979, the Veteran reported a stiff right knee with a 
history of old trauma.  A note from two days later reports 
that the Veteran had arthritis of the right knee, with knee 
pain, buckling, weakness, and limited range of motion of one 
month duration.  A July 1979 History and Physical is of 
record that addresses the Veteran's reports of pain and 
stiffness in both knees.  This document is discussed in 
detail below, when the Board addresses a medical opinion 
submitted by the appellant from "A.S.", D.O.

Service treatment records include psychiatric records in 
which the Veteran reported engaging in numerous fights.  He 
also reported participation in sports, including karate and 
basketball, explaining, in part, the Veteran's injuries in 
service.  

A note from July 1981 reports that the Veteran had pain in 
both eyes after instructing and observing welding techniques 
and stated that he possibly had a defective face shield.  
Notes from 1982 and 1983 show that the Veteran's pain of the 
ankles, and knees was diagnosed as arthritis and/or 
fibrositis.  

Notes from August 1983 document the Veteran's report of a 
rash all over his body.  Objectively he was found to have a 
rash concentrated mainly in the inguinal area with 
progression to his back.  The rash was described as "pimple 
sized spikes with redness."  The assessment was possibly 
allergic reaction.  

In a March 1984 report of medical history, the Veteran 
indicated that he did not then have, nor had ever had any 
tumor, growth, cyst, or cancer.  The associated report of 
medical examination indicates a normal clinical examination 
of the Veteran's skin, lymphatics, and lower extremities.  As 
to his skin, the examination noted three scars, none of which 
were of his lower extremities.  

The Board finds that the March 1984 report provides highly 
probative evidence against this claim. 

These service treatment records show that the Veteran was not 
averse to seeking medical treatment (this finding does not 
suggest that the Veteran over-reported problems, simply that 
when he had a medical problem or concern he took appropriate 
action and reported to medical providers, who provided 
detailed written reports).  The medical records in this case 
are not simply "complete", but highly detailed.  In 
addition to the above listed reports, he sought treatment for 
such ailments as a swollen ankle, an injury of his right 
palm, headaches, upper respiratory infections, and an 
abrasion of an index finger.  The medical reports are highly 
comprehensive. 

Of note is that the location of the infected hair follicle 
during service was the Veteran's groin.  It is clear from the 
service treatment note of August 1983 that he had a skin rash 
in the same area.  This is a significantly different location 
from the location of his tumor in 1995, described by Dr. R.M. 
in the February 1996 discharge summary as of the medial 
compartment of the adductor muscle just above the knee in the 
right thigh.  Hence, based on the facts of this case and 
detailed review of the record, the Board does not find the 
report of the infected hair follicle or a rash during service 
to be evidence of a mass of the Veteran's right thigh present 
since service or of anything other than what was assessed in 
the service treatment notes.   

Given the detail of the service treatment records and the 
statements of the Veteran to medical providers during 
service, the Board finds that if the Veteran had a mass or 
nodule of his right thigh during service it is:

(1) highly unlikely that he would not have reported such 
during service; 

(2) highly unlikely that he would have reported in the 
1984 medical history that he had not ever had any cyst 
or growth; and 

(3) highly unlikely that the medical examination in 1984 
would have noted scars but not noted a mass or nodule.

All of these points provide more factual evidence against 
this claim.   

The Board finds these service treatment records more 
probative of what symptoms and medical conditions were 
present during the Veteran's service than his reports made 
years after separation from service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  

For these reasons the Board finds that the Veteran did not 
have a mass present in his right thigh since 1974 that began 
to grow within a few years of 1995.  

Also of record are letters from "S.V.", M.D.  In a July 
2002 letter, Dr. S.V. reported that the Veteran was his 
patient and that the Veteran had been diagnosed with high 
grade liposarcoma in the right lower extremity in 1994.  Dr. 
S.V. stated that that the Veteran's "symptoms originally 
started in 1991 when he developed a right medial thigh 
erythematous patch, which was biopsied, though according to 
Dr. S.V., not in 1991.  Dr. S.V. remarked that "[t]he source 
areas then progressed and developed into sarcoma."  

Treatment notes from Dr. S.V. are of record.  These notes are 
dated in September 2002 and refer to a follow-up visit.  
Thus, there is no evidence of record that Dr. S.V. treated 
the Veteran prior to 2002, and, given that Dr. S.V. 
incorrectly stated the year in which the Veteran was 
diagnosed with the sarcoma of the right thigh, it is 
reasonable to conclude that Dr. S.V.'s reports as to dates of 
onset were arrived at on an other-than a first-hand basis.  
These factors tend to reduce the veracity of Dr. S.V.'s 
reported dates of onset of the Veteran's liposarcoma.  

In a June 2003 letter, Dr. S.V. indicated that he had 
reviewed the Veteran's records and he repeated from the 
veteran's report that he had a small nodule present in the 
right thigh area in 1974.  Dr. S.V. stated that the veteran 
had sustained sporting activity injury and trauma due to a 
transformer explosion.  Dr. S.V. then stated: 

He had a nodule at that time (according 
to the patient) that was erythematous.  
He was given a diagnosis of lipoma.  The 
nodule was never biopsied.  In 1991, this 
nodule became redder, and in 1993 he 
developed more symptoms because this 
nodule actually increased in size.  It 
was biopsied in 1994 and a diagnosis of 
high-grade liposarcoma was made.  

Clear from Dr. S.V.'s language is that the only basis for his 
report that the Veteran had a nodule in 1974 that grew into 
the large mass of his right leg in 1995 was the Veteran's own 
reports from no earlier than the 1995.  Thus, Dr. S.V.'s 
reference to the presence of a nodule in 1974 is merely a 
recitation of the history offered by the Veteran and adds no 
additional evidence favorable to the appellant's claim as to 
the date of onset of the Veteran's tumor.  

Taken together with the earlier evidence from Dr. S.V., the 
June 2003 letter is evidence unfavorable to the appellant's 
claim.  In that regard, during S.V.'s treatment of the 
Veteran, he believed the Veteran's symptoms to have first 
appeared in 1991.  Only after reading the Veteran's 
speculation as to a connection between his service and his 
liposarcoma did Dr. S.V. refer to any earlier evidence of his 
tumor.  This tends to show that the Veteran's belief that his 
tumor originated in an injury or lesion during service was 
arrived at, not from actual memory of a nodule growth 
beginning decades earlier, but from speculation as to the 
cause of his cancer.  

Service medical records are absent for any report of a tumor 
or mass of the veteran's right thigh.  Contrary to the 
Veteran's report of noticing a lump on his right leg in 1974 
and being diagnosed with lipoma, his service medical records 
contain no report of a lump on his right leg and do not 
mention lipoma, providing evidence against the Veteran's 
contentions.  

The appellant has submitted letters from "A.S.", D.O, in 
which Dr. A.S. opines that the Veteran's liposarcoma is 
related to his service and refers to numerous entries in the 
service medical records in support of that opinion.  Also of 
record is a June 2007 opinion, in which a VA practitioner 
expressed a medical opinion that conflicts with that 
expressed by Dr. A.S.  

Dr. A.S. reports as follows:  

Service medical record dated 6/20/74. 
Port Hueneme, CA. revealed "trauma to L 
knee x 1 day.  Won't hold up weight of 
body.  CLO L knee giving way while 
climbing pole."  [The appellant] 
revealed to me that this occurred while 
he was a student in electric school and 
when the transformer blew up on him, 
which would be consistent with his 
contention in other service medical 
records that he fell 30 ft from a pole in 
1974.  

Later, Dr. A.S. stated as follows:

I am familiar with Liposarcomas and 
studies on other various sarcomas and now 
that most patients, when they have been 
diagnosed, believe that injury to that 
area triggers the disease.  It is 
noteworthy to mention that sarcomas 
usually metastasize in the lungs, but 
[the Veteran's] disease did not, 
eventhough (sic) he was a smoker.  His 
cancer metastasized in the pelvic region, 
spine, chest, optic nerves, nasal 
passages and head.  All areas that he had 
sustained injuries at one time or other 
while he was in the service (pelvice & 
spine - fall from pole in 1974); (chest, 
nasal, & head - karate & fights); (optic 
- Flash burns to eyes Service Medical 
1981).  This theory is being researched 
at sarcoma centers even now.  But 
definitely, exposure to PCBs which is in 
electrical equipment and dioxins which 
occurs in the burning of electrical 
equipment and plastics are all known 
factors in contributing to the 
development of sarcomas.  [The Veteran], 
being an electrician for over 16 years 
while in the Navy almost certainly was 
exposed to these and other carcinogens at 
some time during his service.  Any one of 
these exposures or an accumulation of 
these exposures, whether large or small, 
and certainly being soaked in transformer 
oil in 1974 when he fell 30 ft from a 
pole, would be enough to activate the 
changes in his cellular structure to 
cause his type of cancer.  Based on 
medical research, sarcomas take a very 
long time from onset to discovery of the 
tumor, sometimes up to 30 years, so it is 
not unusual to diagnose early complaints 
of arthritis or fibrositis.  

Dr. A.S. then remarks that he found it significant that the 
1979 physical examination found enlarged lymph nodes in the 
right inguinal area, which he says "is the same area which 
was biopsied and diagnosed in 1995.  Enlarged lymph nodes can 
suggest tumoral activity.  Based on the size of his tumor in 
1995, it had been growing for a very long time."  He 
concludes with his opinion that the Veteran was experiencing 
the "presence of Liposarcoma" from 1979 onward."  

The Board finds this medical opinion is entitled to very 
limited probative weight.  It is based on a great deal of 
speculation regarding what happened to the Veteran in 
service, ignoring the post-service treatment records and the 
fact that service medical records provide evidence against 
this claim, clearly indicating the basis for the problems the 
Veteran had in service were not related to the disorder that 
lead to his death. 

Dr. A.S.'s opinion is based on facts contradicted by the 
record.  Although he cites often to the Veteran's service 
medical records, the "facts" he relies on are not from 
those records, but merely versions of that history provided 
second and third hand and many years after the alleged 
events.  Additionally his opinion relies, in part, on 
speculation by laypersons and a statement that research is 
being conducted as to their speculation but points to no 
results of the research.  

While Dr. A.S. does, at times, refer to supported facts and 
to non-speculative or medically based theories of causation, 
the two are not combined to arrive at a conclusion.  Instead, 
he takes either the manufactured facts and makes a highly 
imaginative connection to a reasonable theory of causation, 
or starts with accurate facts and applies a purely 
speculative theory, such as a belief espoused by cancer 
patients as to the cause of their disease.  

As already explained above, the history provided by the 
Veteran regarding a mass present in his right thigh since 
service is not an accurate history.  Of note is that there is 
no report in the service treatment records of the Veteran 
being soaked in transformer oil.  The report of such, as 
stated in Dr. A.S.'s letter, came from the appellant.  A 
marriage license is of record showing that the appellant and 
the Veteran were married in August 1997.  In her May 2003 
application for benefits the appellant indicated that the 
Veteran was previously married twice, to persons of names 
different from the appellant's.  One marriage ended in 1977 
and the other in February 1997.  It is therefore highly 
unlikely that the appellant has first hand knowledge of the 
details of an accident occurring in 1974, including whether 
the Veteran was exposed to transformer oil.  Her report that 
the Veteran was covered in transformer oil during service is 
therefore of limited or no probative value.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay 
evidence is competent if it is limited to matters that the 
witness actually observed and is within the realm of the 
witness's personal knowledge).  

The Board has considered the evidence submitted by, or on 
behalf of, the appellant that refers to environmental 
hazards.  This evidence consists of documents with world wide 
web addresses and dates between 2004 and 2006.  These 
documents discuss location and effects of dioxin, PCB's, and 
known carcinogens, as well as information about construction 
battalions and duties of electricians.  None of this evidence 
is specific to the Veteran.  None of this evidence shows that 
the Veteran was exposed to any of the chemicals described in 
the documents.  None of this evidence shows that the Veteran 
was exposed to burning plastic or burning electrical 
equipment.  The Board therefore finds this evidence to be of 
little value as to the onset or cause of this Veteran's 
cancer.  

Dr. A.S. refers to exposure to burning electrical equipment 
and plastics as a source of exposure to carcinogens, yet the 
service medical records make no mention that the Veteran was 
exposed to burning electrical equipment or plastics.  The 
reports of the Veteran's spouse are of too little value for 
the Board to find that the Veteran was exposed to transformer 
oil during service.  Any assumption that the veteran's eye 
irritation, after instructing and observing welding, involved 
exposure to burning plastic or electrical equipment would be 
pure conjecture, at very best.  

Yet, Dr. A.S., after review of these service treatment 
records, relies on the Veteran's supposed exposure to 
carcinogens from being covered with transformer oil.  Dr. 
A.S. refers to the Veteran as having been knocked off of a 
pole by a transformer explosion and soaked with transformer 
oil, yet the service treatment records state that his knee 
gave out and he fell from a pole make no mention of any 
contamination with transformer oil, and provide no account of 
injury other than the veteran's assertion many years later 
that his back and knees hurt following a fall from a pole.  
The service treatment record report of falling from a pole is 
without any mention, including by the Veteran, of a 
transformer explosion or being covered in transformer oil, 
and is thus highly probative that the explosion and oil 
contamination did not occur.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994).  

Dr. A.S. also takes an highly imaginative leap in concluding 
that since the Veteran was an electrician during service, he 
must have been exposed to carcinogens that resulted in his 
cancer many years later.  There is no basis for this finding 
and if one were to accept this as being anything other than 
conjecture, then if follows that all electricians who worked 
in that trade for 16 years were necessarily exposed to 
carcinogens.  This is untenable.  

Simply stated, these conditions or characterization of events 
upon which Dr. A.S. relies as facts, are not "facts".  
Based on the service records, the Board makes the following 
factual findings: 

(1)	The Veteran was not involved in a transformer 
explosion during service;
(2)	The Veteran was not exposed to burning electrical 
equipment or plastics during service; and
(3)	The Veteran was not exposed to dioxin or PCB's 
during service.  

The statements of the appellant and others, so many years 
after service, are found to be not credible regarding these 
critical issues.  Thus, that portion of Dr. A.S.'s opinion 
attributing the Veteran's liposarcoma to exposure to PCBs and 
transformer oil and other environmental hazards or 
carcinogens is without probative value 

The Board also finds that Dr. A.S. has also manufactured 
facts.  He stated that "it is significant that Dr. [H]'s 
examination in 1979 found enlarged lymph nodes in the right 
inguinal area bilaterally."  This refers to the July 1979 
History and Physical report.  

Similar to the Board's previous decision, the Board will now 
turn to a discussion of a July 1979 report located in the 
service treatment records.  A July 1979 report states that 
the Veteran complained of pain and stiffness in both knees.  
He reported that he had twisted his ankle two weeks earlier, 
had injured his ankle several other times, and "had fallen 
from a telephone pole in 1974 injuring the ankles and the 
knees at that time."  He also complained of intermittent 
back pain of 10 years.  Past medical history of injuries is 
given as "[i]njury to right leg while in on (sic) motorcycle 
in June, 1979.  He feel (sic) from a telephone pole in 1974 
injuring the knees, ankles and hips."  

Physical examination findings include "SKIN: Shows no rashes 
or lesions." and "Nodes: There is no cervical or axillary 
lymphadenopathy.  He has 2 or 3 f [page is copied over, 
illegible] lymph nodes in the inguinal areas bilaterally."  
And finally, under a heading for his peripheral joints, the 
clinician remarks as to pain and swelling of the Veteran's 
left ankle, and complaints of pain and tenderness in his 
knees, wrists, and hands.  

The copy of this report in the service treatment records 
envelope associated with the claims file was made, evidently, 
from either another copy of an original with the lower corner 
of the page folded diagonally, or 'dog-eared,' obscuring 
whatever followed the letter "f".  The copy submitted by 
the appellant, which does not show the creased page but is 
simply cutoff at the "f".  The Board does not find the mere 
mention of "he has 2 or 3 f lymph nodes in the inguinal 
areas bilaterally" to be probative of anything because it is 
impossible to determine what followed the "f" in the note.  
While what followed the "f" in the note could be anything, 
speculation as to what followed the 'f' does not support a 
grant of benefits.  Dr. A.S. has created "facts" not in the 
record and then relied on those facts to support his opinion.  

Additionally, given that no lesions of the Veteran's right 
thigh, or for that matter of any of his skin, were present at 
the time of the July 1979 physical examination or at his 
discharge from service, and that he indicated in 1984 report 
of medical history that he did not then have, nor had ever 
had, any growth or cyst, the Board finds that the Veteran had 
no lesion, mass, or lump of his right thigh or inguinal area 
from July 1979 until the erythematous patch discovered 
sometime after 1990, some six years after service, at the 
very earliest.  

To the extent that Dr. A.S. have rendered or endorsed an 
etiological opinion based on a lesion of the veteran's right 
thigh remaining from service until his diagnoses of 
liposarcoma in 1995 or of enlarged lymph nodes during 
service, such opinions are without probative value because 
the opinions are based on facts not in the record.  

As to the Veteran's liposarcoma metastasizing to area that he 
had previously experienced some trauma, close inspection of 
Dr. A.S.'s opinion shows that this theory is not based in 
medicine but rather is merely his reference to the beliefs of 
cancer patients.  The Board fails to see the value in Dr. 
A.S.'s report that patients, after being diagnosed, believe 
that an injury triggered their disease, or that the "theory 
is being researched at sarcoma centers even now."  He points 
to no results of this research or to any findings that 
support the patients' beliefs regarding a connection between 
an injury and a later finding of sarcoma.  

Thus, Dr. A.S.'s connection between the Veteran's injuries 
occurring almost twenty years before the diagnosis of his 
liposarcoma is simply based on what most patients believe.  
In essence, Dr. A.S. has sought to transform a lay opinion as 
to the etiology of sarcoma into a medical opinion.  To that 
extent, this portion of his opinion is not even competent 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Simply stated, based on the above, the Board finds that the 
medical opinion of Dr. A.S. is entitled to extremely low 
probative value. 

The Board assigns little probative weight to the lay opinions 
referred to by Dr. A.S. or to the appellant's lay opinion as 
to the etiology of the Veteran's cancer.  The unnamed 
laypersons to which Dr. A.S. refers have no connection to 
this Veteran so their opinions as to the cause of their 
sarcomas are of little value with regard to the etiology of 
the Veteran's cancer.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  

The appellant's opinion that the Veteran's sarcoma was the 
result of service or had onset during service is afforded 
little weight for two reasons:

First, there is no evidence that the appellant knew the 
Veteran during service and would have any first hand 
knowledge of what occurred during service.  Id.  

Second, her interest in the outcome necessarily influences 
her opinion as to the etiology of the Veteran's cancer and 
thus reduces the probative value of her lay opinion.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Hence, the portion of Dr. A.S.'s opinion amounts to no more 
than that some cancer patients believe that previous injuries 
lead to sarcoma and some research is being conducted in this 
area.  This is not probative medical evidence because it is 
based on the opinions of laypersons.

Furthermore, following Dr. A.S.'s theory leads to the 
conclusion that every Veteran who suffered from a sarcoma at 
some time after service, however remote, would be entitled to 
service connection for that disease so long as it could be 
shown that the disease metastasized to a part of the body 
that he had received an injury of any type during service.  
This is untenable because it is based only on the speculation 
of patients who have suffered from sarcoma.  

The remaining basis for Dr. A.S.'s opinion is that he equates 
the size of the Veteran's tumor as it was in 1995 to long 
growth, and thus makes the speculative leap that the growth 
must have began during service.  

It is well established that speculative medical opinions 
cannot support a grant of service connection.  In Bloom 
v.West, 12 Vet. App. 185 (1999), the Court found unpersuasive 
the unsupported physician's statement that the veteran's 
death "could" have been caused by his time as a prisoner of 
war.  In Stegman v. Derwinski, 3 Vet. App. 228 (1992), the 
Court held that evidence favorable to the veteran's claim 
that did little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure was insufficient to establish service connection.  
Similarly, in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), 
the Court found that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship.

Dr. A.S.'s medical opinion is a study in total speculation, 
at best.  He attempts to connect what he speculated as a 
report in the service treatment records as enlarged lymph 
nodes of the Veteran's inguinal area in 1979 to the biopsy 
from the veteran's right distal thigh in 1995 stating 
"enlarged inguinal lymph nodes can suggest tumoral 
activity" (emphasis added).  He reports that sarcomas take a 
long time from onset to discovery of the tumor, sometimes up 
to 30 years" (emphasis added).  Referring to the diagnosis 
of arthritis of the veteran during service, Dr. A.S. states 
"it is not unusual to diagnose early complaints as arthritis 
or fribrositis" (emphasis added).  The remainder of his 
opinion amounts to no more than if the Veteran was exposed to 
carcinogens during service such exposure could have caused 
his sarcoma and if cancer patients are correct in their 
belief that trauma to a bodypart later results in a tumor 
this belief could provide a link between the Veteran's 
service and the cancer that caused his death.  It is 
important to understand that this opinion, when read within 
the context of a total review of the facts of this case and a 
detailed assessment of each conclusion made by the doctor 
(and what "facts" the doctor bases the conclusion), 
borderlines on totally nonprobative and highly suspect 
evidence.

The length and seeming detail of Dr. A.S.'s opinion seeks to 
stand in place of a factual foundation.  This detail and 
length does not change the fact that the opinion is supported 
only by gross speculation.  Again, even without Dr. A.S.'s 
reliance on the theories of laypersons and facts contradicted 
by the record, his wholly speculative opinion is of little 
probative value undermining all statements made to the VA.  

In summary, Dr. A.S.'s opinion is based on speculative 
reasoning and an inaccurate factual foundation and hence, is 
entitled to almost no probative value.  

In June 2007, a VA medical opinion was obtained as to whether 
the Veteran's liposarcoma had its onset during service.  The 
practitioner stated that he had reviewed the Veteran's claims 
file.  He remarked that there was nothing in the service 
medical record to indicate that the Veteran had a soft tissue 
mass while in service or any indication that would link the 
liposarcoma to his service.  The practitioner opined that the 
Veteran's rapidly enlarging mass began sometime after he 
separated from service.  

In contrast with Dr. A.S.'s opinion, the VA medical 
professional's opinion rendered in June 2007 is logical and 
based on the facts of record.  Given the facts of this case, 
such an opinion need not be lengthy.  The practitioner stated 
that the record contained no indication that the Veteran's 
liposarcoma began in service.  Unlike Dr. A.S.'s opinion, the 
VA practitioner's opinion agrees with the facts of record.  
There is no mention of a lump of the Veteran's right thigh in 
service and no indication that he suffered from any form of 
cancer for much longer than one year after separation from 
service.  When there are no facts to support a conclusion 
that a disease began during service, a medical opinion that 
states the same need not be lengthy in order to be highly 
probative.  

In Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) , the Court 
remarked that the Board's adoption of a medical opinion, 
where that medical opinion does not discuss all the evidence 
which appears to support the claim, does not relieve the 
Board of its duty to provide reasons and bases for its 
decision including an analysis of evidence submitted by or on 
behalf of the appellant.  Id.  Although the June 2007 VA 
medical opinion does not include a discussion of all evidence 
arguably favorable to the claim, the Board has done so in 
this decision.  

Hence, the Board finds the June 2007 VA opinion to outweigh 
the other medical opinions of record on the issue of whether 
the Veteran's cause of death had onset during service or is 
etiologically related to his service.  As to the presumptive 
provisions for chronic diseases, the record is absent for 
evidence that his malignant tumor was manifest to a degree of 
10 percent or more within one year of separation from active 
service, so those provisions are not for application.  

In summary, the preponderance of the service and post service 
medical evidence shows that the Veteran's metastatic 
liposarcoma did not have onset during his active service, did 
not manifest within one year of separation from active 
service, was not etiologically related to his active service, 
and no other condition that had its onset during the 
Veteran's active service caused his death.  Hence, the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.   

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in June 2003 and November 2006 that 
fully addressed all four notice elements.  The June 2003 
letter was sent prior to the initial RO decision in this 
matter.  Service connection was not if effect for any 
disability at the time of the Veteran's death.  Hence, the 
only notice required in this case was an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  The June 
2003 letter provided this notice.  Specifically, that letter 
informed the appellant that the evidence must show that the 
condition that caused the Veteran's death had its onset in 
service or was permanently aggravated by his service.  The 
letter also informed the appellant of her and VA's respective 
duties in obtaining evidence.

In this case, the VCAA duty to notify with regard to 
assignment of effective dates and disability ratings was 
satisfied subsequent to the initial RO decision by way of the 
letter sent to the appellant in November 2006.  The letter 
informed the appellant of what evidence was required to 
substantiate those elements of a claim and of the appellant's 
and VA's respective duties for obtaining evidence.  Although 
the November 2006 notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in August 2007, after the notice was provided.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The appellant submitted private treatment records 
and/or letters from Hospice of East Texas, Trinity Mother 
Frances Hospital, "L.R.", M.D., "S.J.', M.D., "R.M.", 
M.D., "T.F.", M.D., "A.S.", D.O, Tyler Radiology 
Associates, St. John's Hospital and Health Center, USC 
University Hospital, and Community Memorial Hospital, and she 
was provided an opportunity to set forth her contentions 
during the hearing before the undersigned Veterans Law Judge.  
VA obtained a relevant medical opinion in June 2007.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER


The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


